IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00029-CV
 
Rebecca Nitsche and Connie Poehl,
                                                                                    Appellant
 v.
 
Assemblage of Praise Church,
                                                                                    Appellee
 
 

From the County Court at Law No.
2
Brazos County, Texas
Trial Court No. 05-003489-CV-CCL2
 

MEMORANDUM  Opinion

 
            On different dates, Rebecca Nitsche
and Connie Poehl filed separate pro se notices of appeal from an adverse
judgment rendered against each of them.  Only Nitsche has paid the filing fee
for her appeal.  Neither Nitsche nor Poehl have filed docketing statements. 
The Clerk of the Court notified Poehl by letter that her filing fee was past
due and that her docketing statement was past due.  The Clerk of the Court
notified Nitsche by letter that her docketing statement was past due.  Each
appellant was warned that if these deficiencies were not corrected within 14
days, the appeal would be submitted to the Court for dismissal.  Tex. R. App. P. 42.3 (b), (c).
            The Clerk also informed both Nitsche
and Poehl by letter that if they were pursuing a joint appeal, then they need
only notify the Court in writing of such and present a completed joint
docketing statement and pay or make arrangements to pay the clerk’s fee and
notify this Court of the actions taken within 14 days from the date of the
letter.  Otherwise, the Clerk warned, the appeal as a whole would be presented
to the Court for dismissal.  Tex. R.
App. P. 42.3(b).
            More than 14 days have passed and
neither Nitsche nor Poehl have responded.  A clerk’s record has been filed, but
we do not know if either appellant paid for that record.
            This appeal is dismissed.
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed May 30, 2007
[CV06]




 


388889in">      Sicurella's appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed November 8, 1995
Do not publish